DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 9-25 and 28-49 in the reply filed on 11/05/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 15-16, 31-32  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding, claims 12-13, 15-16, 31-32 recite “a controller is adapted to detect…” The functional language is ambiguous as the claim language sets forth to achieve a result or goal but does not recite any structure or method steps capable of achieving the claimed result. A person of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed. MPEP 2173.05(g). 
Regarding claim 49, the phrase "suggest" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-37, 39-40, 42-45, 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rider (US 20170144877 A1) .
Claim 35, Rider discloses a body (3); at least one conduit (200)associated with the body to deliver gas into a container (700) holding a beverage and to receive beverage from the container for dispensing in a user's cup (38); at least one valve (36, 37) attached to the body to control gas flow into the container or beverage flow out of the container via the at least one conduit; a source of pressurized gas (100) fluidly coupled to the at least one conduit; and a controller (34) adapted to provide a visual display ([0043] to [0044]) indicating at least one of the following: that the body has been moved from a rest position and the system is ready to dispense beverage (35; [0033] to [0035]), that the controller (34) is controlling the at least one valve to deliver gas to the container or dispense beverage from the container, and that the at least one conduit is in fluid communication with an interior of the container (FIG 1-2).

Claim 36, Rider discloses comprising a movement sensor (35) to detect movement of the body (3; [0033] to [0035]), and the controller (34) is adapted to provide 

Claim 37, Rider discloses, wherein the rest position is a position in which the body (3) remains stationary for more than a threshold period of time (Fig 1).

Claim 39, Rider discloses, wherein the controller (34) is adapted to provide the visual display ([0043] to [0044]) indicating that the controller is controlling the at least one valve (36, 37) to deliver gas to the container or dispense beverage from the container.

Claim 40, Rider discloses wherein the at least one valve includes a gas control valve (36) arranged to control flow of gas from the source of pressurized gas to the at least one conduit, or a beverage control valve (37) arranged to control flow of beverage from the at least one conduit to a beverage outlet, both the gas control valve and the beverage control valve being controllable by the controller (34).

Claim 42, Rider discloses, wherein the controller (34) is adapted to provide the visual display ([0043] to [0044]) indicating that the at least one conduit is in fluid communication with an interior of the container (39; [0037] to [0038]).



Claim 44, Rider discloses wherein the controller (34) is adapted to control the at least one valve (35) to introduce pressurized gas into the container via the at least one conduit (200), and the controller is adapted to determine that the at least one conduit is in fluid communication with the container if the pressure sensor (39) detects an indication of pressure that is above ambient pressure after the pressurized gas is introduced into the container ([0037] to [0038]).

Claim 45, Rider discloses wherein the at least one conduit is part of a needle (Fig 1-2, element 200) arranged to be inserted through a cork (730) in an opening of the container (700), and wherein the controller (34) is adapted to detect that the needle is inserted through the cork (39).

Claim 48, Rider discloses wherein the controller (34) is adapted to provide the visual display ([0043] to [0044]) indicating that the controller is controlling the at least one valve (36, 37) to deliver gas to the container or dispense beverage from the container, and that the at least one conduit is in fluid communication with an interior of the container.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25, 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rider (US 20170144877 A1) in view of Kateman (US 5292030 A).
Claim 1, Rider discloses at least one conduit (Figure 1, element 200) to deliver gas into a container holding a beverage and to receive beverage from the container for dispensing in a user's cup (Paragraph [0005]); at least one valve (36, 37) to control gas flow into the container or beverage flow out of the container via the at least one conduit; and a controller (34) adapted to automatically control the at least one valve (36, 37) to allow gas flow in the at least one conduit (200).
But is silent on a controller adapted to purge the at least one conduit of beverage after a dispensing operation is complete.
Kateman teaches a controller adapted to purge the at least one conduit of beverage after a dispensing operation is complete (Col 8, lines 46-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rider with controller adapted to purge as taught by Kateman in order to provide a means to avoid cross contamination of beverages when the dispensing system is used to dispense different beverages from multiple containers.



Claim 3, Rider discloses a container movement sensor (35) to detect whether the container is in a pour orientation or a no-pour orientation ([0033]); wherein the controller (34) is adapted to control the at least one valve (36, 37) to allow gas or beverage flow in the at least one conduit when the container is in a pour orientation to introduce gas into the container and dispense beverage, and to control the at least one valve to stop gas or beverage flow when the container is moved from the pour orientation to the no-pour orientation ([0033] to [0035]).

Claim 4, the modified apparatus of Rider discloses wherein the controller (Rider: 34) is adapted to control the at least one valve (Rider: 36) to purge the at least one conduit (Kateman: Col 8, lines 46-54) after the container movement sensor detects that the container is moved from the pour orientation to the no-pour orientation (Rider: [0033] to [0035])

Claim 5, Rider discloses wherein the at least one conduit includes a single conduit (200) to deliver gas into the container and receive beverage from the container, and the at least one valve includes a gas valve (36) adapted to control gas flow into the single conduit.



Claim 7, the modified apparatus of Rider discloses wherein the at least one conduit (Rider: 200) includes a first conduit to deliver gas into the container (Rider: 200; [0032]; Needle 200 is made of two lumens thereby comprising two conduits) and a second conduit to receive beverage from the container (Rider: 200; [0032]; Needle 200 is made of two lumens thereby comprising two conduits), and the controller (Rider: 34) is adapted to control the at least one valve (Rider: 36) to allow gas flow in the first conduit or the second conduit to purge the first conduit or second conduit of any beverage (Kateman: Col 8, lines 46-54).

Claim 8, Rider discloses wherein the first and second conduits are part of a needle (200; [0073]) arranged to be inserted through a cork (730) in an opening of the container.

Claim 9, Rider discloses a source of pressurized gas (100) fluidly coupled to the at least one conduit (200).



Claim 11, Rider discloses wherein the at least one valve (37) includes a beverage control valve arranged to control flow of beverage from the at least one conduit (200) to a beverage outlet (38).

Claim 12, the modified apparatus of Rider discloses wherein the controller (34) is adapted to detect when the at least one conduit (200; [0037] to [0038]; 39) is out of fluid communication with an interior space of the container (700), and is adapted to purge the at least one conduit (Kateman: Col 8, lines 46-54) in response to detecting the at least one conduit is out of fluid communication with the interior space of the container (700).

Claim 13, Rider discloses wherein the at least one conduit is part of a needle (200) arranged to be inserted through a cork (730) in an opening of the container (700), and the controller is adapted to detect that the needle is inserted through the cork or to detect that the needle is withdrawn from the cork (39; [0037] to [0038]), the at least one conduit being in fluid communication with the interior space of the container when the needle is inserted through the cork and the at least one conduit being out of fluid communication with the interior space of the container when the needle is withdrawn from the cork (FIG 1-2).



Claim 15, Rider discloses wherein the controller (34) is arranged to detect that the body (3) is attached to the container ([0044], [0049])).

Claim 16, Rider discloses wherein the controller (34) is arranged to detect whether the at least one conduit is in fluid communication with an interior of the container (700, 39) or to detect whether the at least one conduit (200) is out of fluid communication with the interior of the container (700, 39; [0037] to [0038]).

Claim 17, Rider discloses further comprising a clamp (Fig 5-6, element 4) attached to the body (3), the clamp being arranged to attach the body to the container (Fig, 1, element 700).

Claim 18, Rider discloses wherein the body (3) is movable relative to the clamp (Fig 5-6, element 4, 41a) to insert the at least one conduit (200) into an interior space of the container.

Claim 19, Rider discloses wherein the at least one conduit (200 is part of a needle (FIG 1) arranged to be inserted through a cork (730) in an opening of the 

Claim 20, Rider discloses a body (3); at least one conduit (200) associated with the body to deliver gas into a container holding a beverage and to receive beverage from the container for dispensing in a user's cup (38); at least one valve (36, 37) attached to the body to control gas flow into the container or beverage flow out of the container via the at least one conduit (200); and a controller (34) adapted to control the at least one valve to allow gas flow in the at least one conduit.
But is silent on a controller adapted to purge the at least one conduit of beverage in response to the controller determining that a dispense operation is about to begin.
Kateman teaches a controller adapted to purge the at least one conduit of beverage in response to the controller determining that a dispense operation is about to begin (Col 8, lines 46-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rider with controller adapted to purge as taught by Kateman in order to provide a means to avoid cross contamination of beverages when the dispensing system is used to dispense different beverages from multiple containers.

Claim 21, the modified apparatus of Rider discloses a movement sensor (35; [0033] to [0035]) to detect movement of the body, wherein the controller (34) adapted to control the at least one valve (36) to allow gas flow in the at least one conduit to purge 

Claim 22, Rider discloses wherein the movement sensor is arranged to detect whether a container to which the body is attached is in a pour orientation or a no-pour orientation, and wherein the controller is adapted to control the at least one valve to allow gas flow in the at least one conduit when the container is in a pour orientation to dispense beverage, and to control the at least one valve to stop gas or beverage flow when the container is moved from the pour orientation to the no-pour orientation.

Claim 23, Rider discloses wherein the at least one conduit (200) includes a single conduit to deliver gas into the container and receive beverage from the container (FIG 1-2).

Claim 24, Rider discloses wherein the single conduit is part of a needle (FIG 1, element 200) arranged to be inserted through a cork (730) in an opening of the container (700).

Claim 25, Rider discloses wherein the controller (34) is arranged to control the at least one valve (36, 37) to alternately allow gas flow in the single conduit to deliver gas into the container and to allow beverage flow in the single conduit from the container (FIG 1-2).



Claim 29, Rider discloses wherein the at least one valve includes a gas control valve (36) arranged to control flow of gas from the source of pressurized gas (100) to the at least one conduit (200).

Claim 30, Rider discloses wherein the at least one valve (37) includes a beverage control valve arranged to control flow of beverage from the at least one conduit to a beverage outlet (38).

Claim 31, Rider discloses wherein the controller (34) is arranged to detect ([0044], [0049]) that the body is attached to the container (700), and in response determine that a dispense operation is about to begin ([0033] to [0035]).

Claim 32, Rider discloses wherein the controller (34) is arranged to detect whether the at least one conduit is in fluid communication with an interior of the container (39; [0037] to [0038]).

Claim 33, Rider discloses a clamp ([0044], [0049]) attached to the body (FIG 5-6, element 3), the clamp (4) being arranged to attach the body to the container (700).

.

Allowable Subject Matter
Claims 38, 41, 46-47, 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754